


110 HRES 1521 IH: Honoring organizers for promoting

U.S. House of Representatives
2008-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1521
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2008
			Mr. Gutierrez (for
			 himself, Ms. Schakowsky,
			 Ms. Moore of Wisconsin,
			 Mr. Clay, Mr. Meeks of New York,
			 Ms. Linda T. Sánchez of California,
			 Mr. Hinojosa,
			 Ms. Norton,
			 Mr. Watt, Ms. Kaptur, Mr.
			 Frank of Massachusetts, Ms.
			 Woolsey, Mr. Scott of
			 Virginia, Mr. Davis of
			 Illinois, Mr. Johnson of
			 Georgia, Mr. Jackson of
			 Illinois, and Mr.
			 Kucinich) submitted the following resolution; which was referred to
			 the Committee on the
			 Judiciary
		
		RESOLUTION
		Honoring organizers for promoting
		  equality.
	
	
		Whereas the United States was founded on the notion that
			 political power in a democracy derives from the expressed will of the
			 people;
		Whereas our great country believes that its citizens must
			 be able to organize themselves, petition their government, and work together to
			 improve their lives and their communities;
		Whereas community organizing is a proud American tradition
			 that helps Americans engage in the political process and make a difference in
			 their communities and in the lives of their neighbors;
		Whereas the values that community organizers represent are
			 among the truest of American values, the values of our people;
		Whereas whether working in small towns, rural areas, or
			 big cities, community organizers recognize that citizens are all interconnected
			 and that each citizen plays an important role in making our country
			 work;
		Whereas community organizers place their country first by
			 strengthening the democratic principle of public participation;
		Whereas the accomplishments of community organizers
			 constitute an illustrious list, from helping slaves reach freedom, to gaining
			 rights for farming families, to raising money to fight disease, to the civil
			 rights movement’s success changing the way we understand race and dismantling
			 legal discrimination, to the women’s movements that earned women the right to
			 vote and the opportunity to break glass ceilings in all parts of
			 society;
		Whereas community organizer Jane Addams helped organize
			 the Women's Peace Party and the International Congress of Women in an effort to
			 avert World War I, and was the first American woman to be awarded the Nobel
			 Peace Prize;
		Whereas abolitionist, women’s suffragist and community
			 organizer Susan B. Anthony cofounded the National Women’s Suffrage Association,
			 traveled the United States giving speeches in support of equal rights for
			 women, was instrumental in laying the groundwork for the passage of the 19th
			 Amendment to the United States Constitution giving women the right to vote, and
			 was honored as the first American woman on a circulating United States
			 coin;
		Whereas teacher, nurse, and community organizer Clara
			 Barton established an agency to obtain and distribute supplies to wounded
			 soldiers during the American Civil War, convinced the Union Army to allow her
			 to bring her own medical supplies to the battlefields, and organized the
			 American Red Cross;
		Whereas labor leader and community organizer Cesar Chavez
			 cofounded the National Farm Workers Association, worked tirelessly to register
			 new immigrants to vote, led boycotts and protests that resulted in higher wages
			 and better working conditions for American farm laborers, and received the
			 Pacem in Terris award from the Roman Catholic Church, and in 1994 was
			 posthumously awarded the Presidential Medal of Freedom;
		Whereas founding father and inventor Benjamin Franklin
			 helped organize common citizens to create one of the first volunteer
			 firefighting companies in America, obtained a charter from the Pennsylvania
			 legislature to establish Pennsylvania Hospital, the first hospital in what was
			 to become the United States, organized the Pennsylvania Militia, led the
			 anti-proprietary party in the struggle against the Penn family,
			 the proprietors of the colony, and was an active abolitionist, serving as
			 president of the Pennsylvania Abolition Society;
		Whereas Baptist minister and community organizer Martin
			 Luther King, Jr. led the Montgomery Bus Boycott, helped found the Southern
			 Christian Leadership Conference, was instrumental in organizing the 1963 March
			 on Washington, became the youngest person to receive the Nobel Peace Prize, and
			 was posthumously awarded the Presidential Medal of Freedom in 1977 and the
			 Congressional Gold Medal in 2004;
		Whereas native Tlingit Alaskan and community organizer
			 Elizabeth W. Peratrovich worked tirelessly for the equal rights of indigenous
			 Alaskan peoples and was the single driving force behind the passage of the
			 State’s Anti-Discrimination Act of 1945, the first anti-discrimination law in
			 the United States;
		Whereas escaped slave, nurse, Union spy, and community
			 organizer Harriet Tubman made more than 15 missions to rescue hundreds of
			 slaves using the network of antislavery activists and safe houses known as the
			 Underground Railroad; and
		Whereas as Thomas Jefferson wrote, “Enlighten the people,
			 generally, and tyranny and oppressions of body and mind will vanish like
			 spirits at the dawn of day”: Now, therefore, be it
		
	
		That—
			(1)the House of
			 Representatives—
				(A)honors the contributions that community
			 organizers, past and present, have made to our Nation and our communities; and
				(B)recognizes that
			 community organizing is a vision of participatory democracy in which a change
			 comes from the people, not the powerful, the privileged, or the government, and
			 where the electorate is empowered and called upon to act on their behalf;
			 and
				(2)it is the sense of the House of
			 Representatives that—
				(A)participation in community organizing is an
			 American tradition that should be encouraged; and
				(B)regardless of
			 religion, gender, race, ethnicity, sexual preference, or point of view, the
			 right of American citizens to organize and petition their government is crucial
			 to achieving a profoundly democratic, just, moral, and honorable
			 society.
				
